Citation Nr: 1209462	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to service connection for posttraumatic stress disorder, to include as due to clear and unmistakable error in a March 2004 rating decision.

2.  Entitlement to an effective date prior to January 26, 2004, for the grant of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in May 2011 when it was remanded for the Veteran to be afforded a hearing before a Veterans Law Judge.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an effective date prior to January 26, 2004 for the grant of entitlement to service connection for PTSD and for the grant of entitlement to TDIU.

At the hearing before the undersigned Veterans Law Judge in December 2011, the Veteran raised the issue of clear and unmistakable error in the March 2004 RO rating decision that granted entitlement to service connection for PTSD and assigned an effective date of January 26, 2004.

Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the Agency of Original Jurisdiction (AOJ), such issue is normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on the issue of CUE would impact upon the Veteran's claim for an effective date prior to January 26, 2004, for the grant of service connection for PTSD and for the grant of entitlement to TDIU.  Thus, the Board finds that the issues of entitlement to an effective date prior to January 26, 2004, for the grants of entitlement to service connection for PTSD and entitlement to TDIU are inextricably intertwined with the CUE claim; hence, the issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the RO must adjudicate the claim of whether there was CUE in a March 2004 rating decision that granted entitlement to service connection for PTSD and assigned an effective date of January 26, 2004, in conjunction with the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

Adjudicate whether there was CUE in a March 2004 rating decision that granted entitlement to service connection for PTSD and assigned an effective date of January 26, 2004.  Then, readjudicate the remaining issues on appeal.  If the decision remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


